 Case 1:16-cv-02372-MSK Document 81 Filed 10/25/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:16-cv-02372-MSK

303 CREATIVE LLC, a limited liability company; and
LORIE SMITH,

       Plaintiffs,

vs.

AUBREY ELENIS, Director of the Colorado Civil Rights
Division, in her official capacity;
CHARLES GARCIA,
KENDRA ANDERSON,
SERGIO CORDOVA,
MIGUEL “MICHAEL” RENE ELIAS,
AJAY MENON,
RICHARD LEWIS, and
JESSICA POCOCK, as members of the Colorado Civil Rights
Commission, in their official capacities, and
PHIL WEISER, Colorado Attorney General,
in his official capacity;

       Defendants.



 PLAINTIFFS’ NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS
                        FOR THE TENTH CIRCUIT




       Notice is hereby given that Plaintiffs 303 Creative LLC and Lorie Smith hereby appeal to

the United States Court of Appeals for the Tenth Circuit the Final Judgment in its entirety, ECF No.

80, entered on September 26, 2019, as well as the following orders in their entirety: (1) Opinion

and Order Granting Summary Judgment, ECF No. 79, entered on September 26, 2019; 2) Opinion

and Order Denying Motion for Preliminary Injunction and Motion for Summary Judgment, ECF

No. 72, entered on May 17, 2019; and 3) Order Granting in Part and Denying in Part Motion to

Dismiss and Denying Motion for Preliminary Injunction and Motion for Summary Judgment, with

Leave to Renew, ECF No. 52, entered on September 1, 2017.
Case 1:16-cv-02372-MSK Document 81 Filed 10/25/19 USDC Colorado Page 2 of 3




       Respectfully submitted this 25th day of October, 2019.

                                             s/ Katherine L. Anderson

                                             Kristen K. Waggoner (Arizona Bar. No. 032382)*
                                             Jeremy D. Tedesco (Arizona Bar No. 023497)*
                                             Jonathan A. Scruggs (Arizona Bar No. 030505)*
                                             Katherine L. Anderson (Arizona Bar No. 033104)*
                                             ALLIANCE DEFENDING FREEDOM
                                             15100 N. 90th Street
                                             Scottsdale, AZ 85260
                                             (480) 444-0020
                                             kwaggoner@ADFlegal.org
                                             jtedesco@ADFlegal.org
                                             jscruggs@ADFlegal.org
                                             kanderson@ADFlegal.org

                                             Attorneys for Plaintiffs

*Admitted to the United States District Court for the District of Colorado.
 Case 1:16-cv-02372-MSK Document 81 Filed 10/25/19 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 25, 2019, I electronically filed the foregoing Notice of

Appeal with the Clerk of Court using the CM/ECF system which will send notification of such

filing to the following:

 Skippere Spear                                    Vincent E. Morscher
 Senior Assistant Attorney General                 Senior Assistant Attorney General
 Civil Litigation and Employment Law Section       Civil Litigation and Employment Law Section
 1300 Broadway, 10th Floor                         1300 Broadway, 10th Floor
 Denver, CO 80203                                  Denver, CO 80203
 Telephone: (720) 508-6435                         Telephone: (720) 508-6435
 Fax: (720) 508-6037                               Fax: (720) 508-6037
 skip.spear@coag.gov                               vincent.morscher@coag.gov




 Billy Lee Seiber                                  Jack D. Patten, III
 First Assistant Attorney General                  Assistant Attorney General
 Business and Licensing Section                    Civil Litigation and Employment Law Section
 1300 Broadway, 10th Floor                         1300 Broadway, 10th Floor
 Denver, CO 80203                                  Denver, CO 80203
 Telephone: (720) 508-6435                         Telephone: (720) 508-6435
 Fax: (720) 508-6037                               Fax: (720) 508-6037
 billy.seiber@coag.gov                             jack.patten@coag.gov

                                     Attorneys for Defendants



                                             s/ Katherine L. Anderson
                                             Katherine L. Anderson (Arizona Bar No. 033104)
                                             ALLIANCE DEFENDING FREEDOM
                                             15100 N. 90th Street
                                             Scottsdale, AZ 85260
                                             (480) 444-0020
                                             (480) 444-0028 (facsimile)
                                             kanderson@ADFlegal.org
